Citation Nr: 0508502	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  96-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease and diffuse multi-vessel disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1971.  Additionally, he performed duty in the Air 
Force Reserve at various times from April 1980 to August 
1995.  He is service-connected for a myocardial infarction 
experienced while serving on inactive duty for training in 
February 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

This case was the subject of Board remands dated in July 1999 
and July 2003. 


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a 
finding that the veteran had hypertension during or within 
one year of active service, or that he currently has 
hypertension that is linked to active service.
 
2.  The preponderance of the competent medical evidence is 
against a finding that  the veteran had coronary artery 
disease or diffuse multi-vessel disease during or within one 
year of active service, or that his coronary artery disease 
and diffuse multi-vessel disease are related to any incident 
of active service.
  
3.  The veteran's hypertension, coronary artery disease and 
diffuse multi-vessel disease are diseases rather than 
injuries.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West  2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

2.  Coronary artery disease and diffuse multi-vessel disease 
were not incurred in or aggravated by active service, nor may 
they be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West  2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004).

3.  Hypertension, coronary artery disease and diffuse multi-
vessel disease are not conditions for which service 
connection may be granted based on a period of inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002)38 C.F.R. § 3.6 (2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 1996 rating decision, the May 1996 
Statement of the Case, the December 1997, November 2000, 
April 2001 and July 2004 Supplemental Statements of the Case, 
and May 2001 and January 2004 letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements. 

The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, May 2001 and January 2004 letters 
from the RO to the veteran informed him of the type of 
evidence that would substantiate his claims (an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; a current disability; and a relationship 
between the current disability and an injury, disease or 
event in service); that he could obtain and submit private 
evidence in support of his claim; and that he could have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  He was additionally informed that 
he could obtain and submit private evidence in support of his 
claim, and that he could  have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified  of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in March 1996, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notices 
provided to the appellant were not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence in his 
possession pertaining to his claims.  In the January 2004 
letter, the RO asked the veteran to submit any additional 
evidence to help substantiate his appeal, which logically 
would include any evidence in his possession.  He was further 
informed that it was his responsibility to make sure that the 
RO received all requested records that are not in the 
possession of a Federal department or agency, which again 
would logically include submission of any relevant records in 
his possession.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements, or addressing the precise 
language contained in VA regulations regarding the "fourth 
element," is harmless, non-prejudicial error.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by May 2001 and January 2004 letters and asked him to 
identify all medical providers who treated him for 
hypertension and cardiovascular disease.  The RO has received 
all identified evidence.  Moreover, as is reflected in the 
analysis section of this decision, the Board concludes that 
the February 2001 and April 2003 reports of VA medical 
examinations and opinions obtained by the RO, in conjunction 
with the other lay and medical evidence of record, provide 
sufficient competent medical evidence to decide the claims.  
See 38 U.S.C.A. § 5103A(d).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's, appellant's claim, any 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case.  There has been no 
prejudice to the appellant that would warrant a remand, and 
his procedural rights have not been abridged.  Bernard, 
supra.
 
Factual Background

The veteran was on active duty from October 1967 to September 
1971.  His service medical records include a July 1967 
service entry enlistment exam blood pressure reading of 
130/72, and a June 1971 service discharge exam blood pressure 
reading of 140/88.  The heart and vascular system were 
evaluated as normal.

Private medical records from G.H., MD, document medical 
treatment for hypertension from July 1974 to at least August 
1976.  In July 1974, a history of the veteran's mother being 
hypertensive and having had a stroke was noted.  The veteran 
indicated he had been told he had high blood pressure of 
140/100/90.  Blood pressure as measured at the July 1974 
appointment was 145/100.  Blood pressures in the following 
two years continued to be elevated, to include 140/100 in 
April 1976.  In August 1976, blood pressure was measured at 
110/80.    In October 1978, blood pressure was 130/100 and 
150/90.  Subsequent records do not appear to indicate 
consistently elevated diastolic or systolic blood pressure 
readings or treatment or diagnosis of hypertension.  The 
records do include readings of 128/90 in January 1987 and 
140/80 in January 1988.  The treatment records with this 
physician end in February 1990.   

A March 1980 service reserve duty enlistment examination 
indicates blood pressure readings of 134/86 and 138/90, 
apparently both sitting.  The heart and vascular system were 
evaluated as normal.

A service department document dated in March 1981 includes a 
notation  that the veteran had an elevated blood pressure on 
March 14, 1981.  He was scheduled for a blood pressure 
recheck, constituting at least 10 readings in sitting 
position over at least one week, during which prolonged rest 
or sedation was not allowed.  As a result, he was observed 
for high blood pressure from March 17 to 24.  The blood 
pressure readings over this period were as follows: 3/17/81--
128/88; 3/18/81--116/90, 120/86; 3/19/81--124/86; 3/20/81--
112/90; 3/21/81--122/86; 3/22/81--122/86; 3/23/81--114/84; 
and 3/24/81--120/90, 118/86.  The manner in which the form 
was completed indicates that he was not on hypertensive 
medication.  The form was completed for purposes of 
determining whether the veteran had eligibility for world 
wide military service.  

Reserve duty records include several blood pressure readings 
and heart examinations during the 1980s.  An August 1981 
service medical record indicates a blood pressure reading of 
122/86.  At a May 1983 service examination, the veteran's 
blood pressure was measured at  134/84.  The heart and 
vascular system were evaluated as normal.  A May 1983 service 
EKG was normal.  Prior to a December 1984 electrocardiogram, 
the veteran's blood pressure was measured at 128/88.  Service 
records indicate that the veteran's cholesterol was measured 
in July 1985 at 300.  At a reserve service physical 
examination in May 1986, blood pressure was measured at 
124/90.  The heart and vascular system were evaluated as 
normal.  At a December 1988 periodic physical service exam, 
blood pressure was measured at 108/88.  The heart and 
vascular system were evaluated as normal.  At a December 1988 
EKG, blood pressure was 108/88 and the EKG was evaluated as 
normal.  At a December 1988 service examination, blood 
pressure was sitting 128/88; recumbent 116/86; and standing: 
120/88.  The heart and vascular system were evaluated as 
normal.

A February 4, 1995, AF Form 348, Line of Duty Determination, 
indicates that the veteran had been found to have 
atherosclerotic coronary artery disease, hyperlipidemia, and 
a myocardial infarction, symptoms of which were noted days 
prior to and again during his period of inactive duty for 
training.  The form characterized the veteran's conditions as 
"disease," and indicates that the conditions resulted in 
inability to perform duty for more than 24 hours and were 
likely to result in permanent disability (partial or total).
 
At private treatment in February 1995 with J.B., MD, in 
connection with the veteran's February 1995 myocardial 
infarction and leading up to bypass surgery, blood pressure 
was measured at 110/70, and the veteran was noted to have 
been free of hypertension by past medical history. 

Further private treatment records in February 1995 reflect 
that an EKG showed a possible myocardial infarction and 
critical coronary disease.  The veteran underwent bypass 
surgery that same month.

Private records of treatment associated with a March 1995 
(post-surgery) echocardiogram and EKG show a resting blood 
pressure of 125/90; and a normal blood pressure response to 
testing with a peak blood pressure of 140/80.  

A June 1995 private record of treatment shows a blood 
pressure of 112/80.  It is not clear whether the veteran was 
taking medications for hypertension at the time.

In December 2000, C.O., MD, wrote as follows:

I treated [the veteran] after he suffered an 
anterior myocardial infarction.  He was found 
to have significant coronary artery disease.  
He underwent coronary artery bypass surgery X4 
in February 1995.  He has recovered without 
significant sequelae.  Upon review of my 
medical record, there is evidence that [the 
veteran] while in service had hypertension and 
diastolic pressure elevation since 1971.  On 
the information provided, he has a history of 
hypercholesterolemia in 1993.  There was also 
an entry, which [the veteran] appears to be 
somewhat anxious.  Although these factors are 
well known coronary artery risk factors, 
direct relationship may not be able to be 
obtained since the information included shows 
no evidence of cardiac symptoms at this time.

[The veteran] has evidence of coronary artery 
disease at an earlier than usual age.  There 
is evidence of hypercholesterolemia in 1994 
and hypertension since 1974.

[The veteran] recovered fully from his 
coronary artery bypass surgery....

An earlier letter received from C.O., MD, in July 2000 makes 
essentially the same points as his later letter, quoted 
directly above, but in slightly different language.  An 
operative report dated in February 1995 confirms that C.O., 
MD, performed the veteran's coronary artery bypass surgery.

In a June 2000 letter, J.B., MD, a private cardiovascular 
physician, noted that at the time he saw the veteran in 1995, 
per his history and physical, he did not have a history of 
hypertension at that point.  He concluded that the date of 
onset of hypertension for the veteran could not be determined 
from his records.

A December 2001 letter from G.H., MD, states that he first 
saw and treated the veteran for hypertension in July 1974.  
The veteran indicated to him at that time that he had been 
told that he had high blood pressure during a previous exam.  
Examination revealed a tense person, blood pressure 
140/100/90.  G.H., MD, at that time presumed that the blood 
pressure was of long standing and subject to stress and 
emotion.  He recommended diet, weight reduction, and 
hypertension medication.  He noted that subsequent 
examinations revealed only mild reduction of the veteran's 
hypertension.  G.H., MD, asserted that it was a well known 
medical fact that elevated blood pressure, treated or 
untreated, is a serious fore warning of a stroke or 
myocardial infarction.  In viewing the Armed Service medical 
records of the veteran, G.H., MD, noted "sporadic recordings 
of elevated blood pressure and elevated cholesterol."  G.H., 
MD, opined that the veteran's "long standing hypertension 
was a contributing factor to his myocardial inf[ar]ction."

At a February 2001 VA examination, the examiner concluded in 
part that the veteran experienced a myocardial infarction 
during inactive duty for training in February 1995.  (The 
veteran has since been granted service connection for 
residuals of the myocardial infarction.)  The examiner also 
reviewed the veteran's history of blood pressure readings.  
He noted a letter from G.H., MD, listing a blood pressure 
reading of 140/100/90 and recommending treatment for 
hypertension.  There was also a letter from C.O., MD, who 
noted the presence of hypertension since 1971 and increased 
lipids since 1993.  He noted letters indicating to the 
contrary by J.B., MD, noting a history and physical at the 
hospital stating that the veteran was free of hypertension 
and diabetes and never smoked.  The February 2001 examiner 
noted the veteran's reading of 140/88 at discharge from 
service in June 1971, and asserted that if this pressure had 
been sustained over a period of days, it would qualify for 
the diagnosis of systolic hypertension.  He noted that the 
approach to hypertension was far more energetic today than it 
was in the 1970s, 1980s, or even 5 years ago.  After 
reviewing blood pressure readings from July 1967 (130/72), 
May 1983 (134/84), December 1984 (128/88), and May 1986 
(124/90), the VA examiner opined that the veteran had either 
systolic hypertension isolated or one diastolic hypertension 
in very isolated readings.  He opined that whether or not 
these were sustained was not evident and that there was 
indeed evidence that hypertension was not present.  The 
examiner's diagnosis of the veteran was coronary artery 
disease with anterolateral myocardial infarction treated with 
coronary artery bypass graft, four grafts February 1995 with 
three grafts remaining patent November 1988; left ventricular 
ejection fraction 61 percent per cardiac catheterization 
November 1998; with diffuse multi-vessel disease per cardiac 
catheterization November 1998 and February 1995.     

A December 2001 record of private cardiac catheterization 
included findings of coronary artery disease, and mild to 
moderate left ventricular dysfunction. He was found to have 
recently suffered a small non-ST segment elevation myocardial 
infarction.  

A January 2003 stress cardiolite study included a finding of 
flat blood pressure response with exercise.  An associated 
imaging study included an assessment that the veteran had 
likely suffered a small tiny inferior wall myocardial 
infarction in the past that did not significantly affect left 
ventricular function, which was at the lower limit of normal 
at 54 percent.

At an April 2003 VA examination, the examiner recounted the 
veteran's in-service and post-service medical history, to 
include blood pressure readings taken during service, during 
reserve duty, and during private treatment.  The physician 
noted the veteran's post-service treatment for hypertension 
from 1974 to 1976, and the veteran's "only isolated 
elevation of blood pressure" in the 1980s.  

As to whether the veteran has chronic hypertension, the 
examiner noted that there had been isolated episodes of 
either systolic or diastolic elevations in blood pressure, 
but that there was not consistent elevation while the veteran 
was on active duty.  For the period of time during active 
duty, the examiner opined that "it is not possible to say 
that the [veteran] had hypertension."

The examiner acknowledged that the veteran did undergo 
treatment for a period in the middle 1970s during which his 
blood pressure was elevated.  In the examiner's view, many of 
these elevations were in response to extreme anxiety and 
stress.  The examiner noted that the veteran apparently came 
off of the medications and went through a long period in the 
reserves, during which time his blood pressures were no 
consistently elevated.  Recently, the veteran's blood 
pressure readings at VA had been low to normal.  VA records 
reflected a current diagnosis of hypertension.  All of the 
recent blood pressure readings were low to normal, but the 
veteran was on several antihypertensive medications which had 
been given to him to treat his underlying cardiac disease.  
The examiner noted the veteran's note from the February 2001 
VA examiner, reflecting that even the veteran's main 
specialty physician providers have been in conflict as to 
whether the veteran has hypertension or not.  On the point of 
whether the veteran now has hypertension, the examiner 
answered that the evidence he had seen did not clearly 
support a diagnosis of hypertension.  The examiner noted that 
many patients who are diagnosed with hypertension actually 
are normotensive and just have hypertension representing an 
acute stress response when visiting a physician.  He also 
noted that many patients can, with dietary modification 
alone, lower blood pressure into the normal range and 
therefore remain in the normotensive range.  The examiner 
further noted that the veteran's risk factors for his 
coronary artery disease included a very strong family history 
and significantly elevated cholesterol levels.  In the 
examiner's view, had the veteran's blood pressure readings 
been sustained in the elevated range, this would have been an 
additional risk factor for the development of a cardiac 
disease, but this had not been demonstrated clearly by review 
of the record.  The examiner opined that there was 
insufficient evidence to conclude that the veteran had 
hypertension during active service or within one year of 
service.       

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebral vascular accident occurring 
during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Inactive duty training means, inter alia, duty other 
than full-time duty prescribed for Reserves or the National 
Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d).  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training, or acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include hypertension and 
arteriosclerosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a). 
   
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time in treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding presumption of service connection for colon 
disability to be rebutted by clear and convincing evidence in 
the form of absence of post-war medical records of treatment 
for colon-related problems for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Analysis

I.  Conditions claimed as incurred during inactive duty for 
training

In an April 2001 rating decision, the RO granted the 
veteran's claim for service connection for a myocardial 
infarction that occurred while he was on inactive duty for 
training in February 1995.  The claim was granted under the 
provisions of the Veterans Benefits and Health Improvement 
Act of 2000, Pub. L. No. 106-419, § 301, 114 Stat. 1822, 1825 
(2000), codified as amended at 38 U.S.C. § 101(24)). That law 
redefined the term "active military, naval or air service", 
38 U.S.C.A. § 101(24), to include: (C) any period of inactive 
duty training during which the individual concerned was 
disabled or died- (i) from an injury incurred or aggravated 
in line of duty; or (ii) from an acute myocardial infarction, 
a cardiac arrest, or a cerebrovascular accident (emphasis 
added) occurring during such training.  38 C.F.R. § 3.6 was 
also amended to reflect this change.  66 Fed. Reg. 184, pp. 
48558-48561 (September 21, 2001).  The RO initially assigned 
a zero percent rating for the myocardial infarction, which 
the veteran appealed, but subsequently increased the 
evaluation to 10 percent and the veteran agreed with that 
evaluation.  The RO denied service connection for coronary 
artery disease and hypertension on the basis that such was 
not incurred in or aggravated during active service.
 
While the amended 38 C.F.R. § 3.6  noted above specifically 
allows for service connection for a myocardial infarction, it 
did not specify underlying cardiac disease, such as coronary 
artery disease, or hypertension.  The veteran's current 
appeal continues to include the matter of whether service 
connection is warranted for the veteran's cardiovascular 
disease and hypertension claimed as incurred during inactive 
duty for training in February 1995.  The Board 
parenthetically notes that, as a practical matter, the 
criteria for rating myocardial infarction, found in 38 C.F.R. 
§ 4.104, Diagnostic Code 7006, are essentially the same as 
the criteria for rating 
atherosclerotic heart disease (38 C.F.R. § 4.104, Diagnostic 
Code 7005) and coronary bypass surgery (38 C.F.R. § 4.104, 
Diagnostic Code 7017).  Thus, while a separate compensable 
rating could be granted for hypertension if service-
connected, even if service connection was granted for 
coronary artery disease and diffuse multi-vessel disease, 
separate compensable ratings could not be granted for such 
and myocardial infarction because the manifestations do not 
only overlap; they are the same.  38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Thus, while service 
connection is not in effect for coronary artery disease
or coronary bypass surgery, a rating for myocardial 
infarction takes into account the same symptoms and 
functional impairment.  

That the February 1995 myocardial infarction occurred ruing a 
period of inactive duty for training is confirmed by a 
February 4, 1995, AF Form 348, Line of Duty Determination.  
As the veteran's hypertension, coronary artery disease, and 
diffuse multi-vessel disease are in the nature of a disease 
rather than an injury, there is no basis upon which to grant 
service connection for these conditions in association with a 
period of inactive duty for training.  See 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  Accordingly, the Board finds that 
the veteran's coronary artery disease, diffuse multi-vessel 
disease, and hypertension (if any), unlike his myocardial 
infarction, were not in incurred during the veteran's period 
of inactive duty for training in February 1995.  

II.    Conditions claimed as incurred during active service

C.O., MD, noted that that upon his review of the medical 
record, there was evidence that [the veteran] had 
hypertension and diastolic pressure elevation since 1971 and 
that he was an anxious person.  But the same physician also 
noted that there was no evidence of cardiac symptoms at this 
time (as of 1971) and that there was evidence of  
hypertension since 1974, which was several years post-
service.  While not specifically concluding that the veteran 
had in-service hypertension, Dr. G.H., MD, opined that the 
veteran's hypertension as of 1974 was a "long standing 
hypertension".  Thus, there is competent medical evidence to 
indicate that the veteran had hypertension during or within 
one year of active service, as he was discharged in September 
1971 after approximately four years of active duty.  

The February 2001 VA examiner noted that the veteran's blood 
pressure reading of 140/88 at discharge from service in June 
1971, and asserted that if this pressure had been sustained 
over a period of days, it would qualify for the diagnosis of 
systolic hypertension.  However, after reviewing the record, 
to include blood pressure readings from July 1967 (130/72), 
May 1983 (134/84), December 1984 (128/88), and May 1986 
(124/90), the examiner opined that the veteran had either 
systolic hypertension isolated or one diastolic hypertension 
in very isolated readings, that whether or not hypertensive 
readings were sustained was not evident, and that there was 
indeed evidence that hypertension was not present.

In a June 2000 letter, J.B., MD, a private cardiovascular 
physician noted that at the time he saw the veteran in 
February 1995, per his history and physical, he did not have 
a history of hypertension at that point.  He concluded that 
the date of onset of hypertension for the veteran could not 
be determined from his records.  This assertion is bolstered 
by a February 1995 blood pressure reading of 110/70, and the 
lack of diagnoses of hypertension in the February 1995 
treatment records associated with the claims file.  

Moreover, following an April 2003 VA examination, which was 
accompanied by a review of the relevant medical evidence in 
the claims file,  the examiner indicated that if the 
veteran's blood pressure readings been sustained in the 
elevated range, this would have been an additional risk 
factor for the development of cardiac disease, but this had 
not been demonstrated clearly by review of the record.  
Further, the examiner opined that there was insufficient 
evidence to conclude that the veteran had hypertension during 
active service or within one year of service, and that there 
was even insufficient evidence to show that the veteran 
currently has hypertension.  This latter opinion is far more 
probative to the question at hand, whether the veteran's 
hypertension began during or is linked to service, when 
compared to the statements from Drs. C.O and G.H., because it 
was based upon a more complete review of the relevant medical 
evidence of record with numerous citations to in-service 
blood pressure findings.       

The Board does acknowledge that the veteran had a borderline-
high blood pressure reading of 140/88 upon the June 1971 
service discharge examination.  However, there is no 
contemporaneously recorded diagnosis of hypertension during 
active service, no documented other incident of elevated 
blood pressure during service, and no indication that the 
veteran was ever suspected of having hypertension during 
active service.  The veteran was treated for hypertension by 
a private physician beginning in July 1974 until at least 
into 1976, but this private treatment began over two years 
and nine months after service.  

It is also pertinent to note that subsequently dated medical 
records indicate a break in continuity of symptomatology for 
hypertension.  See 38 C.F.R. § 3.303(b).  When an elevated 
blood pressure reading was noted in March 1981, the veteran 
was observed over 7 days to determine if a diagnosis of 
hypertension was warranted.  The blood pressure readings over 
this period were as follows: 3/17/81--128/88; 3/18/81--
116/90, 120/86; 3/19/81--124/86; 3/20/81--112/90; 3/21/81--
122/86; 3/22/81--122/86; 3/23/81--114/84; and 3/24/81--
120/90, 118/86.  A diagnosis of hypertension was not rendered 
and the veteran was permitted to continue his duties in the 
reserves.  An August 1981 service medical record indicates a 
blood pressure reading of 122/86.  At a reserve service 
physical examination in May 1986, blood pressure was measured 
at 124/90.  At a December 1988 periodic c physical service 
exam, blood pressure was measured at 108/88; at a December 
1988 EKG, blood pressure was 108/88 and the EKG was evaluated 
as normal; and at a December 1988 service examination, blood 
pressure was sitting 128/88, recumbent 116/86, and standing 
120/88.  These reserve duty service department examination 
results and blood pressure readings demonstrate not only that 
the veteran did not have hypertension during this time, but 
also that his heart and vascular system were consistently 
evaluated as normal.
    
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently has hypertension that began during or 
within one year of service or that it is linked to some 
incident of service.  Further, there is a break in documented 
treatment of hypertension from March 1981 until well after 
veteran's myocardial infarction in February 1995, which 
further weighs against the veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on the April 
2003 VA examiner's opinion, it appears that past the date of 
the February 1995 myocardial infarction, anti-hypertensive 
drugs were prescribed to treat the veteran's heart and 
multivessel disease, so that documentation or definitive 
diagnosis of hypertension became infeasible.

The Board further finds that because the veteran's current 
hypertension is not shown to have begun during active service 
or to be related to any incident of service, service 
connection for coronary artery disease and diffuse multi-
vessel disease as secondary to non-service-connected 
hypertension is not warranted.  See 38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  As to whether the veteran's coronary artery disease 
and diffuse multi-vessel disease began during service, 
repeated physical examinations in the 1980s show the 
veteran's heart and vascular system were normal, so that any 
finding that these conditions began during service is 
precluded.  See 38 C.F.R. § 3.303(b).  Further, other than 
the veteran's claim that these conditions are secondary to 
hypertension that began during service, there is no showing 
or contention that the conditions are otherwise related to 
any incident of service.

Also, because the evidence does not show that that the 
veteran had hypertension or arteriosclerosis within one year 
of service, the presumptive provisions regarding service 
connection for these conditions are not for application in 
this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

In sum, the preponderance of the medical evidence is against 
a finding that the veteran had hypertension during or within 
one year of active service, or that he currently has 
hypertension that is linked to active service.  The 
preponderance of the competent medical evidence is also 
against a finding that the veteran had coronary artery 
disease or diffuse multi-vessel disease during or within one 
year of active service, or that current coronary artery 
disease and diffuse multi-vessel disease are  related to any 
incident of active service.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for hypertension is denied.
 
Entitlement to service connection for coronary artery disease 
and diffuse multi-vessel disease is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


